329 F.2d 646
Clyde F. WAERS, as Regional Director of the 27th Region, National Labor Relations Board, Appellant,v.SPRECHER DRILLING CORPORATION, a corporation, Appellee.
No. 7267.
United States Court of Appeals Tenth Circuit.
April 6, 1964.

Appeal from the United States District Court for the District of Wyoming.
Solomon I. Hirsh, Atty., N.L.R.B. (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Glen M. Bendixsen, Atty., N.L. R.B. on the brief), for appellant.
W. J. Wehrli, Casper, Wyo., for appellee.
Before PHILLIPS, PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
On authority of Boire v. Greyhound Corporation, 84 S. Ct. 894, the judgment is reversed and the cause remanded, with instructions to dissolve the injunction and dismiss the action.